NO. 07-05-0275-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   DECEMBER 8, 2005

                          ______________________________

                   IN THE INTEREST OF C.K.T., T.M.T., AND V.M.T.
                       _________________________________

            FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                    NO. 23,501; HONORABLE TOM NEELY, JUDGE
                         _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Freddie L. Thrash, filed a notice of appeal from a final decree entered on

April 28, 2005. The appellate record was complete on filing of the reporter’s record

October 7, 2005. See TEX . R. APP . P. 34.1. By letter dated November 22, 2005, the clerk

of this court notified counsel for appellant that appellant’s brief was due November 7, 2005,

but had yet to be filed. See TEX . R. APP . P. 38.6(a). The letter further advised appellant

that the appeal would be subject to dismissal for want of prosecution if the brief, or a

response reasonably explaining the failure to file a brief with a showing that appellee had
not been injured by the delay, was not filed by December 2, 2005. No brief, motion for

extension or other response has been received.1


       Accordingly, we now dismiss the appeal for want of prosecution and failure to

comply with a directive of the court. See TEX . R. APP . P. 38.8(a)(1) and 42.3(b), (c).




                                          Mackey K. Hancock
                                              Justice




       1
        Appellant filed a Notice of Withdrawal of Appeal on November 4, 2005 but the
Court was not able to act on the motion without the appropriate fee being paid. See Tex.
Gov’t Code § 51.207(c)(4).

                                             2